Citation Nr: 0000100	
Decision Date: 01/04/00    Archive Date: 12/28/01

DOCKET NO.  96-22 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased evaluation for a thoracic spine 
disability (strain, thoracic region due to fracture of T8 
vertebra), currently evaluated as 20 percent disabling.

(The issue of whether a January 1984 decision of the Board of 
Veterans' Appeals denying an increased rating above 20 
percent for the thoracic spine disability should be revised 
or reversed on the grounds of clear and unmistakable error, 
Docket Number 98-19 712A, is the subject of a separate 
decision).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel

INTRODUCTION

The appellant served on active duty from May 1942 to August 
1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1995 rating decision of the 
Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).  The Board remanded this case in July 
1997.


FINDINGS OF FACT

1.  On a VA examination in January 1998, the examiner 
reviewed all the evidence of record, and together with the 
results of the clinical examination, diagnosed a compression 
fracture at T8 along with multiple diagnoses of the cervical 
and lumbar spines.  Regarding these diagnoses, the examiner 
opined that the T8 compression fracture was related to the 
in-service back injury, but that the other diagnoses of the 
cervical and lumbar spines were possibly age-related changes 
and not necessarily associated with the in-service motor 
vehicle accident.

2.  The evidence in this case does not reflect that the 
appellant has an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.


CONCLUSIONS OF LAW

1.  The appellant's thoracic spine disability is no more than 
20 percent disabling pursuant to the schedular rating 
standards.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 
4.40, 4.45, Part 4, Diagnostic Codes 5010, 5285-5291 (1999).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's increased rating claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991) and Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  This finding is based on the 
appellant's contentions regarding the increased severity of 
his service-connected thoracic spine disability.  See Jones 
v. Brown, 7 Vet. App. 134 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

A merits-based review of a claim requires the Board to 
provide a written statement of the reasons or bases for its 
findings and conclusions on material issues of fact and law.  
38 U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate higher 
appellate review.  See Simon v. Derwinski, 2 Vet. App. 621, 
622 (1992); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  
To comply with this requirement, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence which it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

Moreover, the Board may not base a decision on its own 
unsubstantiated medical conclusions but, rather, may reach a 
medical conclusion only on the basis of independent medical 
evidence in the record or adequate quotation from recognized 
medical treatises.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

To accomplish the above, the Board has the duty to assess the 
credibility and weight to be given to the evidence.  See 
Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997), and cases 
cited therein.  Once the evidence is assembled, the Board is 
responsible for determining whether the preponderance of the 
evidence is against the claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).

With respect to musculoskeletal joint disabilities, the Board 
must, in addition to the schedular criteria, consider the 
application of 38 C.F.R. § 4.40 (1999) regarding functional 
loss due to joint pain on use or during flare-ups, and 38 
C.F.R. § 4.45 (1999) regarding weakness, fatigability, 
incoordination, or pain on movement of a joint.  See DeLuca 
v. Brown, 8 Vet. App. 202, 203 (1995) (title 38, Code of 
Federal Regulations, Sections 4.40 and 4.45 make clear that 
pain must be considered capable of producing compensable 
disability of the joints); see also Quarles v. Derwinski, 
3 Vet. App. 129, 139-40 (1992) (Board's failure to consider 
section 4.40 was improper when that regulation had been made 
potentially applicable through assertions and issues raised 
in record).

Accordingly, the Board must consider whether an increased 
schedular rating for the appellant's thoracic spine 
disability may be in order on three independent bases: (1) 
pursuant to the relevant schedular criteria, i.e., 
notwithstanding the etiology or extent of his pain 
complaints, if the medical examination test results reflect 
findings which support higher ratings pursuant to the 
delineated schedular criteria; (2) pursuant to 38 C.F.R. 
§ 4.40 on the basis of additional functional loss due 
specifically to complaints of pain on use or during flare-
ups; and (3) pursuant to 38 C.F.R. § 4.45 if there is 
additional functional loss due specifically to any weakened 
movement, excess fatigability, or incoordination.

Additionally, with regard to assigning an evaluation for 
degenerative or traumatic arthritis under Diagnostic Codes 
5003 or 5010, the General Counsel recently held that the 
Board must consider whether an increased schedular or 
separate rating may be in order pursuant to 38 C.F.R. § 4.59 
on the basis of painful motion "with joint or periarticular 
pathology."  See VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998).

With respect to the above, the General Counsel held that the 
Board's consideration of sections 4.40, 4.45 and 4.59 
depended on whether the musculoskeletal disability was rated 
under a specific diagnostic code that did not involve 
limitation of motion and where another diagnostic code based 
on limitation of motion was potentially applicable to the 
particular disability under consideration.  Id.  However, the 
General Counsel cautioned that the applicability of a 
separate or multiple rating for a musculoskeletal disability 
was subject to the limitations of 38 C.F.R. § 4.14, which 
prohibits "the evaluation of the same manifestation [of a 
disability] under 
different diagnoses."  Id.

The evaluation of a service-connected disability requires a 
review of a veteran's medical history with regard to that 
disorder.  38 C.F.R. § 4.2.  However, the primary concern in 
a claim for an increased evaluation is the present level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  
In Francisco, the United States Court of Veterans Appeals 
(the U. S. Court of Appeals for Veterans Claims on and after 
March 1, 1999) (hereinafter "the Court") stated that 
although a rating specialist was directed to review the 
recorded history of a disability in order to make an accurate 
evaluation, the regulations did not give past medical reports 
precedence over current findings.  Id. at 58.  Hence, for 
purposes of application of the schedular criteria, the Board 
assigns the greater weight of probative value to the medical 
evidence, in particular, the recent VA compensation 
examination conducted in January 1998 and the examiner's 
addendum report prepared in August 1998.  The recent 
examination is also relevant and adequate.  See Powell v. 
West, 13 Vet. App. 31 (1999). 

After review of all material issues of fact and law, the 
Board concludes that a preponderance of the evidence found 
probative to this claim is against entitlement to more than a 
20 percent schedular evaluation for this disability.  In 
support this decision, the Board will address in sequential 
order the criteria listed above in the preceding paragraph.

Schedular Criteria, Diagnostic Codes for Disabilities of the 
Spine, 5285-5295

The severity of the appellant's thoracic spine disability is 
ascertained for VA purposes by application of the criteria 
set forth in the Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (1999).  A rating greater than that which is currently 
in effect (20 percent) is available if there are residuals of 
a fracture to the vertebra with cord involvement, bedridden 
status, or requiring long leg braces (100 percent), or 
without cord involvement, but with abnormal mobility 
requiring a neck brace (jury mast) (60 percent rating) (Code 
5285); if there is complete bony fixation (ankylosis) of the 
spine, either in a favorable (60 percent rating) or 
unfavorable angle (100 percent rating) (Code 5286); or if 
there is unfavorable (30 percent rating) ankylosis of the 
dorsal (thoracic) spine (Code 5288).  With respect to 
Diagnostic Code 5285, cases that fall outside the criteria 
cited above under that code are rated in accordance with 
definite limited motion or muscle spasm, adding 10 percent 
for demonstrable deformity of the vertebral body.

As noted above, the appellant was recently examined for 
compensation purposes by VA in January 1998.  The claims 
folder was made available to the examining physician who 
indicated that the file was reviewed prior to the 
examination.  On this point, the appellant's 
medical/industrial history was reported by the examiner as 
significant for a motor vehicle accident in service in which 
he fractured his T8 vertebra and was later medically 
discharged due to residuals from the injury.  The appellant 
indicated that he continued to have back problems after 
service and that his condition got worse as he got older.  
Further, he indicated that he was awarded Social Security 
disability benefits in 1973 due to lower back problems.  He 
stated that his lower back continued to bother him and that 
currently he could not shovel, climb, or do yard work as a 
result.  In addition, he stated that he could not lie on his 
back due to pain and spasms, and that he could not sit for 
prolonged periods.  The appellant also complained of 
bilateral leg pain on ambulation of one-half block.  He was 
also using a metal back press and wide-based walker at the 
time of the examination.

Objectively, clinical findings on the January 1998 
examination disclosed significant problems with the 
appellant's cervical and lower lumbar back regions.  He 
required increasing time to dress and undress and was 
observed as having a stiff gait, although there was no 
evidence of any fixed deformity of both the upper and lower 
back areas.  In addition, while there was no evidence of any 
swelling, the examination report noted atrophy of the 
paraspinal muscles of the cervical, thoracic and lumbar spine 
regions.  Range of motion testing of the thoracolumbar spine 
disclosed 50 degrees of forward flexion, 10 degrees of 
extension, 35 degrees of right lateral flexion, 30 degrees of 
left lateral flexion, and 40 degrees of rotation, 
bilaterally.  The balance of the examination findings dealt 
with the appellant's cervical and lumbar spine disorders.  X-
rays of the thoracic spine showed a compression fracture at 
T8.  Based on these findings, the examiner diagnosed 
compression fracture at T8 along with multiple diagnoses of 
the cervical and lumbar spines (spondylosis with degenerative 
joint disease of the cervical spine, cervical spinal 
stenosis, compression deformity of the lumbosacral spine, 
spondylosis with degenerative joint disease of the 
lumbosacral spine, and spinal stenosis of the lumbosacral 
spine).  Regarding these diagnoses, the examiner opined that 
the T8 compression fracture was related to the in-service 
back injury, but that the other diagnoses of the cervical and 
lumbar spines were possibly age-related changes and not 
necessarily associated with the in-service motor vehicle 
accident.

The examiner's addendum report dated in August 1998 clarified 
that there was no atrophy of the paraspinal muscles of the 
cervical, thoracic and lumbar musculature, and that the pain 
complaints the appellant was suffering from were due to his 
lumbar spine diagnoses and not the old T8 compression 
fracture injury.

Additional medical records submitted in connection with the 
increased rating claim included VA and private medical 
records dated in 1973-75 that were reviewed by the Social 
Security Administration (SSA) for purposes of a claim for 
disability benefits from that agency.  These records 
indicated that the appellant injured his low back in 1973 
while working on a ladder, the disabling residuals of which 
resulted in an award of benefits from SSA.  Regarding his 
thoracic spine, these records indicated that he had an "old 
healed" compression fracture of T8 with only very minimal 
hypertrophic degenerative changes seen in the mid and lower 
lumbar spine based on x-rays taken in September 1973.  These 
x-rays also showed no scoliosis was seen as resulting from 
the old fracture injury and an otherwise normal study of the 
thoracic spine.  More recent VA and private medical records 
(1986-97) disclosed no other reported abnormalities with 
respect to the appellant's thoracic spine as seen on x-rays 
taken in 1988, 1991, 1993, 1994 and 1996.  The 1993 x-rays 
showed degenerative changes in the thoracic spine with 
osteophyte formation and a "likely old" mild compressive 
deformity of the T8 vertebra.  However, these medical records 
showed no actual treatment for the old T8 compression 
fracture disability; rather, treatment was primarily for the 
above-cited problems the appellant has experienced with his 
neck and low back since his 1973 ladder injury.

Additionally, the record reflects that the appellant was 
examined for compensation purposes by VA in May 1995 at which 
time the examiner opined that the T8 fracture disability of 
the thoracic spine would not in and of itself account for the 
problems he was having with his severe lumbar spondylosis and 
therefore, his pain complaint symptoms could not be 
subscribed to the old fracture of T8.  The veteran had 10 
degrees of thoracic flexion and 0 degrees of extension, with 
pain on extension.  The Board remanded the case in July 1997 
in part for a new examination because the 1995 VA examination 
did not specifically address whether there were any symptoms 
and impairment due directly to the service-connected thoracic 
spine disability.  As discussed above, the appellant was re-
examined by VA in January 1998 in compliance with the Board's 
remand instructions.

According to the Rating Schedule, the Board concludes that a 
higher rating (above 20 percent) is clearly not in order 
pursuant to the schedular criteria as there is no medical 
evidence whatsoever showing that the appellant's thoracic 
spine disability involves (or ever involved, for that matter) 
fracture residuals with cord involvement or without cord 
involvement but with abnormal mobility requiring a neck brace 
(Code 5285); complete bony fixation (ankylosis) of the spine, 
either in a favorable or unfavorable angle (Code 5286); or 
unfavorable ankylosis of the dorsal spine (Code 5288).  The 
other diagnostic criteria for disabilities of the spine under 
Codes 5285-5295 are not applicable here due either to 
criteria limited to unrelated spinal segments (cervical or 
lumbar spines) or because the appellant's 20 percent rating 
presently equals or exceeds potentially applicable diagnostic 
criteria (i.e., degenerative arthritis based on occasional 
incapacitating exacerbations under Code 5010 and limitation 
of motion of the dorsal spine under Code 5291).  The current 
20 percent rating is assigned for moderate or severe 
limitation of motion of the dorsal spine together with a 
deformity of a vertebral body from a fracture.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5285 and 5291 (1999).

38 C.F.R. §§ 4.40, 4.45 and 4.59

The appellant's pain complaints that may be due to his 
thoracic spine disability do not warrant an increased rating 
above the assigned 20 percent schedular level under 38 C.F.R. 
§§ 4.40 and 4.45 because a preponderance of the medical 
evidence does not substantiate "additional" range-of-motion 
loss in the thoracic spine due to pain on use or during flare-
ups, or due to weakened movement, excess fatigability, or 
incoordination.  Indeed, although it was noted on the recent 
January 1998 VA examination that the appellant had functional 
loss due to pain with range of motion, it was clearly 
indicated by the examiner that the appellant's pain complaints 
were due to the non service-connected lumbar spine disorders 
rather than due to the old T8 compression fracture injury.  
This finding is supported by the VA and private medical 
reports of record which consistently document a long history 
of treatment of low back pain complaints following the 1973 
industrial accident.  Thus, there is no medical evidence 
showing "additional" functional impairment due to the 
service-connected thoracic spine disability which would 
support entitlement to increased disability compensation under 
38 C.F.R. § 4.40.  With respect to weakness and 
incoordination, there is no medical evidence of record which 
documents treatment for these symptoms in connection with his 
old T8 fracture injury.

Accordingly, the Board finds that a preponderance of the 
evidence is against a rating above the assigned 20 percent 
level based on findings of "additional functional loss" in 
the appellant's thoracic spine caused by pain complaints or 
due to weakness or incoordination.

Further, the appellant is not entitled to a separate rating 
under Code 5010 because his thoracic spine disability has 
been rated for many years under a specific diagnostic code 
(Code 5285-5291, see Board decision dated January 30, 1984)) 
that is based on limitation of motion.  Hence, as he is rated 
based on ratable limitation of motion, consideration of a 
separate rating for degenerative arthritis under Codes 5003-
5010 is not warranted.  Accordingly, an increased schedular 
or separate rating is not shown to be for consideration 
pursuant to 38 C.F.R. § 4.59 on the basis of painful motion 
"with joint or periarticular pathology."  VAOPGCPREC 9-98, 
63 Fed. Reg. 56704 (1998).

Moreover, although the Board is required to consider the 
effect of pain when making a rating determination, it is 
important to emphasize that the rating schedule does not 
provide a separate rating for pain.  See Spurgeon v. Brown, 10 
Vet. App. 194, 196 (1996).

The Board has considered the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the appellant.  Schafrath.  However, for 
the reasons discussed above, the Board concludes that the 
assigned 20 percent rating for the appellant's thoracic spine 
disability adequately reflect the level of impairment 
pursuant to the schedular criteria.

Appellant's contentions

The appellant's contentions on appeal have been accorded due 
consideration; however, the Board concludes that the recent 
medical findings discussed above are more probative of the 
current level of disability.  See Francisco, 7 Vet. App. at 
58.  It should be emphasized that the diagnoses and clinical 
findings rendered on the recent 1998 VA examination are 
consistent with the appellant's medical history, described in 
detail above, and are essentially uncontradicted by any other 
recent medical evidence of record.  The appellant is not 
shown to be qualified to render a medical diagnosis or 
opinion.  Hence, his views as to the etiology of his pain 
complaints and/or the extent of functional impairment in his 
thoracic spine disability vis-à-vis his other disorders of 
the cervical and lumbar spines are specifically outweighed by 
the medical evidence of record cited above.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (lay assertions 
will not support a finding on questions requiring medical 
expertise or knowledge).

Extraschedular Consideration

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(1999).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

In this regard, the schedular evaluation in this case is not 
inadequate.  As fully detailed above, the medical evidence 
reflects that the appellant's thoracic spine disability has 
been rated 20 percent disabling for many years; however, it 
does not appear that the appellant has an "exceptional or 
unusual" disability.  The Board finds no evidence of an 
exceptional disability picture as manifested by related 
factors such as marked interference with employment or 
frequent hospitalizations.  It is not shown by the evidence 
that the appellant has required hospitalization in the remote 
or recent past for his thoracic spine disability.  In 
addition, there is no recent record of significant or regular 
outpatient treatment for his disability; as detailed above, 
he takes pain relief and muscle relaxant medications and is 
seen as an outpatient from time to time to renew his 
medications, for which it is clearly shown that such 
medications are for non service-connected back disorders.  He 
has not ever required surgery or epidural injections in the 
many years after service for his T8 compression fracture.  
Hence, it does not appear that he has an exceptional 
disability manifested by frequent hospitalizations.

With respect to employment, it is noted that the appellant is 
currently unemployed and has been on SSA disability since the 
mid 1970s.  However, it is not shown that he is unemployed 
due to his thoracic spine disability; as detailed above, he 
has rated 20 percent disabling for this disability for many 
years (since 1945) and he worked in maintenance until 1973 
when he hurt his low back.  There is no evidence of record 
which shows that he could not work due to the thoracic spine 
disability.  Thus, the overall picture presented by the 
evidence in the claims folder does not actually reflect 
"marked interference" in employment due specifically to the 
service-connected back disability.  Thus, the Board finds 
that the absence of evidence presenting such exceptional 
circumstances preponderates against referring the claim for 
consideration of an extra-schedular rating for the 
service-connected disability.  The disability is 
appropriately rated under the schedular criteria.


Other Considerations

With respect to the appellant's claim addressed above, and 
for the reasons discussed pertinent thereto (preponderance of 
evidence against a rating higher than 20 percent), the Board 
finds that the evidence in this case is not so evenly 
balanced so as to allow application of the benefit of the 
doubt rule as required by law and VA regulation.  38 U.S.C.A. 
§ 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 (1999).



ORDER

An increased rating for the appellant's thoracic spine 
disability is denied.



		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals

 

